                  Case 3:20-ap-00131-JAF        Doc 1    Filed 10/26/20    Page 1 of 20




                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION

 In re:

 BENJAMIN LUGO,                                               Case No.: 3:20-bk-01428-JAF

             Debtor.                                          Chapter 7
 ______________________________________/

 ROBERT ALTMAN, as Chapter 7 Trustee,


             Plaintiff,                                       Adv. Proc. No.

 v.

 BENJAMIN LUGO, SENORINA LUGO, and
 ADAN LUGO,

       Defendants.
 ______________________________________/

                   COMPLAINT FOR (I) DENIAL OF DEBTOR'S DISCHARGE
                     PURSUANT TO 11 U.S.C. § 727 AND (II) AVOIDANCE
                      AND RECOVERY OF FRAUDULENT TRANSFERS

          Plaintiff, Robert Altman, as Chapter 7 Trustee ("Plaintiff" or "Trustee"), by and through

undersigned counsel, sues Defendants, Benjamin Lugo ("Benjamin" or "Debtor") for (i) denial of

Defendant's discharge pursuant to 11 U.S.C. §§ 727(a)(2)(A), (a)(3), (a)(4)(A), (a)(4)(D), and

(a)(5), and (ii) avoidance and recovery of certain fraudulent transfers with respect to the Debtor,

Senorina Lugo ("Senorina"), and Adan Lugo ("Adan"), and in support thereof says:

                                 I.     JURISDICTION AND VENUE

             1.     The Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§

1334(a) and 157(a).

             2.     This is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A), (F), (H) and (O).



55148438;1
                  Case 3:20-ap-00131-JAF         Doc 1     Filed 10/26/20    Page 2 of 20




             3.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

             4.     This is a complaint for (i) denial of the Debtor's discharge pursuant to 11 U.S.C. §§

727(a)(2)(A), (a)(3), (a)(4)(A), (a)(4)(D), and (a)(5) and (ii) avoidance and recovery of certain

fraudulent transfers pursuant to 11 U.S.C. §§ 544, 548, and 550 and Fla. Stat. §§ 726.105, 726.108,

and 726.109.

                            II.     BANKRUPTCY CASE BACKGROUND

         5.         On April 30, 2020 (the "Petition Date"), the Debtor filed a voluntary petition for

relief (the "Petition") (Doc. 1) under Chapter 7 of Title 11 of the United States Code in the United

States Bankruptcy Court for the Middle District of Florida, Jacksonville Division, in the case styled

In re Benjamin Lugo, Case No: 3:20-bk-01428-JAF (the "Bankruptcy Case").

         6.         On May 1, 2020, the Trustee was appointed Chapter 7 Trustee in the Bankruptcy

Case.

         7.         In response to Question 18 on the Debtor's Statement of Financial Affairs (the

"SOFA"), the Debtor indicated he had not, within 2 years before he filed for bankruptcy, sell, trade,

or otherwise transfer any property to anyone, other than property transferred in the ordinary course

of business or financial affairs.

         8.         The Debtor signed the Petition under oath.

         9.         On July 13, 2020, the Trustee filed an Objection to the Debtor's Claims of

Exemptions (the "Objection to Exemptions") (Doc. 8) and a Motion for Turnover of Property of

the Estate (the "Turnover Motion") (Doc. 9).

         10.        On August 2, 2020, the Debtor filed a Response (Doc. 13) to the Objection to

Exemptions.

         11.        Senorina is the Debtor's sister.



                                                       2
55148438;1
               Case 3:20-ap-00131-JAF         Doc 1     Filed 10/26/20      Page 3 of 20




         12.     Adan is the Debtor's brother.

                          III.    PRE-PETITION TRANSFER ISSUES

         13.     On July 12, 2019, the Debtor transferred his interests in certain vacant real property

located at Tract 12, Lake Como Park Estates, Putnam County, Florida (the "Putnam County

Property") to Senorina by Quit Claim Deed recorded on August 20, 2019 in the Public Records of

Putnam County, Florida, commencing at Official Records Book 1551, Page 1988 (the "Putnam

County Property Transfer").

         14.     At all times relevant to the allegations in this Complaint, Senorina has been an

insider of the Debtor as that term is defined by Section 101(31) of the Bankruptcy Code.

         15.     The Debtor has refused to provide the Trustee with any documents with respect to

the Putnam County Property Transfer.

         16.     Prior to the Petition Date, on January 24, 2020, the Debtor transferred title to a 2000

Ford truck (VIN 1FTSW31S1YED75161) from his name to Adan's name (the "Truck Transfer").

         17.     The Debtor made the Truck Transfer within one (1) year of the Petition Date.

         18.     The Debtor failed to disclose the Truck Transfer on the Petition.

         19.     At all times relevant to the allegations in this Complaint, Adan has been an insider

of the Debtor as that term is defined by Section 101(31) of the Bankruptcy Code.

        IV.     DEBTOR'S FAILURE TO FILE TRUE AND ACCURATE PETITION

         20.     The Debtor failed to accurately disclose the Putnam County Property Transfer and

the Truck Transfer on the Statement of Financial Affairs.

         21.     The Debtor signed the Petition under oath and penalty of perjury.




                                                   3
55148438;1
               Case 3:20-ap-00131-JAF            Doc 1     Filed 10/26/20      Page 4 of 20




               V.       DEBTOR'S REFUSALS TO COOPERATE WITH TRUSTEE

         22.        The Debtor refused to provide the Trustee any documents with respect to the

Putnam County Property Transfer and the Truck Transfer.

         23.        The Trustee has retained the undersigned attorneys to represent the bankruptcy

estate's interests in this proceeding and is obligated to pay them a reasonable fee for their services.

         24.        All conditions precedent to the filing of this action have occurred or have been

waived.

                                        COUNT I
                        ACTION FOR DENIAL OF DEBTOR'S DISCHARGE
                             PURSUANT TO 11 U.S.C. § 727(a)(2)(A)

         25.        The allegations contained in Paragraphs 1 through 24 are realleged and

incorporated by reference herein.

         26.        This is action for denial of the Debtor's discharge pursuant to 11 U.S.C. §

727(a)(2)(A).

         27.         11 U.S.C. § 727(a)(2) provides in relevant part:

                    (2) the debtor, with intent to hinder, delay, or defraud a creditor or an office
                    of the estate charged with custody of property under this title, has
                    transferred, removed, destroyed, mutilated, or concealed, or has permitted
                    to be transferred, removed, destroyed, mutilated or concealed—
                    (A) property of the estate, within one year before the date of the filing of
                    the petition;

See 11 U.S.C. § 727(a)(2)(A).

         28.        The Debtor, with intent to hinder, delay, or defraud an officer of the estate charged

with custody of property under this title, to wit, the Trustee, has transferred, removed, destroyed,

mutilated, or concealed certain personal property.

         29.        That certain personal property is property of the estate and was property of the

estate within one year of the filing of the petition.


                                                       4
55148438;1
               Case 3:20-ap-00131-JAF         Doc 1     Filed 10/26/20     Page 5 of 20




         30.     The Debtor's discharge should be denied pursuant to 11 U.S.C. § 727(a)(2)(A).

         WHEREFORE, Plaintiff, Robert Altman, Chapter 7 Trustee, respectfully requests the

Court enter a final judgment in his favor and against the Defendant, Benjamin Lugo, denying the

Debtor's discharge pursuant to 11 U.S.C. § 727(a)(2)(A), and granting such other and further relief

as the Court deems just and proper.

                                     COUNT II
                     ACTION FOR DENIAL OF DEBTOR'S DISCHARGE
                           PURSUANT TO 11 U.S.C. § 727(a)(3)

         31.     The allegations contained in Paragraphs 1 through 24 are realleged and

incorporated by reference herein.

         32.     This is action for denial of the Debtor's discharge pursuant to 11 U.S.C. § 727(a)(3).

         33.     11 U.S.C. § 727(a)(4) provides in relevant part:

                 (3) the debtor has concealed, destroyed, mutilated, falsified, or failed to
                 keep or preserve any recorded information, including books, documents,
                 records, and papers, from which the debtor’s financial condition or business
                 transactions might be ascertained, unless such act or failure to act was
                 justified under all of the circumstances of the case;

See 11 U.S.C. § 727(a)(4)(A).

         34.     The Debtor concealed, destroyed, mutilated, falsified, and/or failed to keep or

preserve any recorded information, including books, documents, records, and papers, from which

the Debtor's financial condition or business transactions might be ascertained.

         35.     The Debtor's discharge should be denied pursuant to 11 U.S.C. § 727(a)(3).

         WHEREFORE, Plaintiff, Robert Altman, as Chapter 7 Trustee, respectfully requests the

Court enter a final judgment in his favor and against Defendant, Benjamin Lugo, denying the

Debtor's discharge pursuant to 11 U.S.C. § 727(a)(3), and granting such other and further relief as

the Court deems just and proper.



                                                   5
55148438;1
               Case 3:20-ap-00131-JAF        Doc 1    Filed 10/26/20     Page 6 of 20




                                    COUNT III
                     ACTION FOR DENIAL OF DEBTOR'S DISCHARGE
                          PURSUANT TO 11 U.S.C. § 727(a)(4)(A)

         36.     The allegations contained in Paragraphs 1 through 24 are realleged and

incorporated by reference herein.

         37.     This is action for denial of the Debtor's discharge pursuant to 11 U.S.C. §

727(a)(4)(A).

         38.     11 U.S.C. § 727(a)(4) provides in relevant part:

                 (4) the debtor knowingly and fraudulently, in or in connection with the
                 case—
                 (A) made a false oath or account;

See 11 U.S.C. § 727(a)(4)(A).

         39.     The Debtor knowingly and fraudulently failed to disclose the Putnam County

Property Transfer.

         40.     The Debtor knowingly and fraudulently failed to disclose the Truck Transfer.

         41.     The Debtor made a false oath or account in signing the Petition.

         42.     The Debtor's discharge should be denied pursuant to 11 U.S.C. § 727(a)(4)(A).

         WHEREFORE, Plaintiff, Robert Altman, as Chapter 7 Trustee, respectfully requests the

Court enter a final judgment in his favor and against Defendant, Benjamin Lugo, denying the

Debtor's discharge pursuant to 11 U.S.C. § 727(a)(4)(A), and granting such other and further relief

as the Court deems just and proper.

                                    COUNT IV
                     ACTION FOR DENIAL OF DEBTOR'S DISCHARGE
                          PURSUANT TO 11 U.S.C. § 727(a)(4)(A)

         43.     The allegations contained in Paragraphs 1 through 24 are realleged and

incorporated by reference herein.



                                                  6
55148438;1
               Case 3:20-ap-00131-JAF         Doc 1     Filed 10/26/20     Page 7 of 20




         44.     This is action for denial of the Debtor's discharge pursuant to 11 U.S.C. §

727(a)(4)(D).

         45.     11 U.S.C. § 727(a)(4) provides in relevant part:

                 (4) the debtor knowingly and fraudulently, in or in connection with the
                 case—

                 (D) withheld from an officer of the estate entitled to possession under this
                 title, any recorded information, including books, documents, records, and
                 papers, relating to the debtor’s property or financial affairs;

See 11 U.S.C. § 727(a)(4)(D).

         46.     The Defendant knowingly and fraudulently failed to disclose the Putnam County

Property Transfer and the Truck Transfer.

         47.     The Debtor discharge should be denied pursuant to 11 U.S.C. § 727(a)(4)(D).

         WHEREFORE, Plaintiff, Robert Altman, as Chapter 7 Trustee, respectfully requests the

Court enter a final judgment in his favor and against Defendant, Benjamin Lugo, denying the

Debtor's discharge pursuant to 11 U.S.C. § 727(a)(4)(D), and granting such other and further relief

as the Court deems just and proper.

                                     COUNT V
                     ACTION FOR DENIAL OF DEBTOR'S DISCHARGE
                           PURSUANT TO 11 U.S.C. § 727(a)(5)

         48.     The allegations contained in Paragraphs 1 through 24 are realleged and

incorporated by reference herein.

         49.     This is action for denial of the Debtor's discharge pursuant to 11 U.S.C. § 727(a)(5).

         50.     11 U.S.C. § 727(a)(f) provides in relevant part that a debtor shall not be granted a

discharge if:

                  (5) the debtor has failed to explain satisfactorily, before determination of
                 denial of discharge under this paragraph, any loss of assets or deficiency of
                 assets to meet the debtor’s liabilities …[.]


                                                   7
55148438;1
               Case 3:20-ap-00131-JAF          Doc 1    Filed 10/26/20      Page 8 of 20




See 11 U.S.C. § 727(a)(5).

         51.     The Debtor has failed to explain satisfactorily a loss of assets or deficiency of assets

to meet the Debtor’s liabilities.

         52.     The Debtor's discharge should be denied pursuant to 11 U.S.C. § 727(a)(5).

         WHEREFORE, Plaintiff, Robert Altman, as Chapter 7 Trustee, respectfully requests the

Court enter a final judgment in his favor and against Defendant, Benjamin Lugo, denying the

Debtor's discharge pursuant to 11 U.S.C. § 727(a)(5), and granting such other and further relief as

the Court deems just and proper.

                                   COUNT VI
                 ACTION TO AVOID ACTUAL FRAUDULENT TRANSFERS
                         PURSUANT TO 11 U.S.C. § 548(a)(1)(A)

         53.     The allegations contained in Paragraphs 1 through 24 are realleged and

incorporated by reference herein.

         54.     11 U.S.C. § 548(a)(1)(A) provides:

                 (a) (1) The trustee may avoid any transfer (including any transfer to or for
                 the benefit of an insider under an employment contract) of an interest of the
                 debtor in property, or any obligation (including any obligation to or for the
                 benefit of an insider under an employment contract) incurred by the debtor,
                 that was made or incurred on or within 2 years before the date of the filing
                 of the petition, if the debtor voluntarily or involuntarily—


                  (A) made such transfer or incurred such obligation with actual intent to
                 hinder, delay, or defraud any entity to which the debtor was or became, on
                 or after the date that such transfer was made or such obligation was incurred,
                 indebted … [.]

See 11 U.S.C. § 548(a)(1)(A).

         55.     The Debtor made the Putnam County Property Transfer within two (2) years of the

Petition Date.



                                                    8
55148438;1
               Case 3:20-ap-00131-JAF        Doc 1     Filed 10/26/20     Page 9 of 20




         56.     The Putnam County Property Transfer was made with the actual intent to hinder,

delay or defraud present and future creditors.

         57.     Avoidance of the Putnam County Property Transfer will benefit the Debtor's estate.

         WHEREFORE, Plaintiff, Robert Altman, as Chapter 7 Trustee, respectfully requests the

Court enter a Final Judgment in favor of the Trustee and against the Defendant, Senorina Lugo, (i)

avoiding the Putnam County Property Transfer pursuant to Section 548(a)(1)(A) of the Bankruptcy

Code, and (ii) granting such other and further legal and equitable relief as the Court deems just

and proper.

                                  COUNT VII
             ACTION TO AVOID CONSTRUCTIVE FRAUDULENT TRANSFERS
                        PURSUANT TO 11 U.S.C. § 548(a)(1)(B)

         58.     The allegations contained in Paragraphs 1 through 24 are realleged and

incorporated by reference herein.

         59.      11 U.S.C. § 548(a)(1)(B) provides:

                 (a) (1) The trustee may avoid any transfer (including any transfer to or for
                 the benefit of an insider under an employment contract) of an interest of the
                 debtor in property, or any obligation (including any obligation to or for the
                 benefit of an insider under an employment contract) incurred by the debtor,
                 that was made or incurred on or within 2 years before the date of the filing
                 of the petition, if the debtor voluntarily or involuntarily—

                 (B)

                  (i) received less than a reasonably equivalent value in exchange for such
                 transfer or obligation; and

                 (ii)


                  (I) was insolvent on the date that such transfer was made or such obligation
                 was incurred, or became insolvent as a result of such transfer or obligation;
                  (II) was engaged in business or a transaction, or was about to engage in
                 business or a transaction, for which any property remaining with the debtor
                 was an unreasonably small capital;


                                                   9
55148438;1
               Case 3:20-ap-00131-JAF        Doc 1     Filed 10/26/20     Page 10 of 20




                  (III) intended to incur, or believed that the debtor would incur, debts that
                 would be beyond the debtor’s ability to pay as such debts matured; or
                  (IV) made such transfer to or for the benefit of an insider, or incurred such
                 obligation to or for the benefit of an insider, under an employment contract
                 and not in the ordinary course of business.

See 11 U.S.C. § 548(a)(1)(B).

         60.     The Debtor made the Putnam County Property Transfer to Senorina within two (2)

years of the Petition Date.

         61.     The Debtor received less than reasonably equivalent value from Senorina in

exchange for the Putnam County Property Transfer.

         62.     As of the date of the Putnam County Property Transfer, the Debtor was insolvent,

or the Debtor became insolvent as a result of the Putnam County Property Transfer.

         63.     As of the date of the Putnam County Property Transfer, the Debtor was engaged in

a business or a transaction, or was about to engage in a business or transaction, for which any

property remaining with the Debtor was an unreasonably small capital.

         64.     As of the date of the Putnam County Property Transfer, the Debtor intended to

incur, or believed that the Debtor would incur, debts that would be beyond the Debtor's ability to

pay as such debts matured.

         65.     As of the date of the Putnam County Property Transfer, a creditor of the Debtor

existed that could have avoided the Putnam County Property Transfer.

         66.     As of the Petition Date, a creditor of the Debtor existed that could have avoided the

Putnam County Property Transfer.

         67.     Avoidance of the Putnam County Property Transfer and any other transfer made by

the Debtor to Senorina within two (2) years of the Petition Date will benefit the Debtor's estate.




                                                  10
55148438;1
               Case 3:20-ap-00131-JAF        Doc 1      Filed 10/26/20     Page 11 of 20




         WHEREFORE, Plaintiff, Robert Altman, as Chapter 7 Trustee, respectfully requests the

Court enter a Final Judgment in favor of the Trustee and against the Defendant, Senorina Lugo, (i)

avoiding the Putnam County Property Transfer and any other transfer made by the Debtor to the

Defendant within two (2) years of the Petition Date pursuant to Section 548(a)(1)(B) of the

Bankruptcy Code, and (ii) granting such other and further legal and equitable relief as the Court

deems just and proper.

                                     COUNT VIII
                 ACTION TO AVOID ACTUAL FRAUDULENT TRANSFER
                PURSUANT TO 11 U.S.C. § 544 AND FLA. STAT. § 726.105(1)(a)

         68.     The allegations contained in Paragraphs 1 through 24 are realleged and

incorporated by reference herein.

         69.     Section 726.105(1)(a), Fla. Stat., provides:

                 (1) A transfer made or obligation incurred by a debtor is fraudulent as to
                 a creditor, whether the creditor’s claim arose before or after the transfer was
                 made or the obligation was incurred, if the debtor made the transfer or
                 incurred the obligation:

                 (a) With actual intent to hinder, delay, or defraud any creditor of the
                 debtor …[.]

See § 726.105(1)(a), Fla. Stat.

         70.     The Debtor made the Putnam County Property Transfer to Senorina within four (4)

years of the Petition Date.

         71.     The Debtor made the Putnam County Property Transfer with the actual intent to

hinder, delay or defraud present and future creditors.

         72.     Avoidance of the Putnam County Property Transfer and any other transfer made by

the Debtor to Senorina within four (4) years of the Petition Date will benefit the Debtor's estate.




                                                   11
55148438;1
               Case 3:20-ap-00131-JAF        Doc 1      Filed 10/26/20     Page 12 of 20




         WHEREFORE, Plaintiff, Robert Altman, as Chapter 7 Trustee, respectfully requests the

Court enter a Final Judgment in favor of the Trustee and against the Defendant, Senorina Lugo, (i)

avoiding the Truck Transfer and any other transfer made by the Debtor to Senorina within four (4)

years of the Petition Date, pursuant to Section 726.105(1)(a), Florida Statutes, and (ii), granting

such other and further relief as the Court deems just and proper.

                               COUNT IX
         ACTION TO AVOID CONSTRUCTIVE FRAUDULENT TRANSFER OF
       PROPERTY PURSUANT TO 11 U.S.C. § 544 AND FLA. STAT. § 726.105(1)(b)

         73.     The allegations contained in Paragraphs 1 through 24 are realleged and

incorporated by reference herein.

         74.     Section 726.105(1)(b) provides:

                 (1) A transfer made or obligation incurred by a debtor is fraudulent as to
                 a creditor, whether the creditor’s claim arose before or after the transfer was
                 made or the obligation was incurred, if the debtor made the transfer or
                 incurred the obligation:
                 (b) Without receiving a reasonably equivalent value in exchange for the
                 transfer or obligation, and the debtor:
                 1. Was engaged or was about to engage in a business or a transaction for
                 which the remaining assets of the debtor were unreasonably small in relation
                 to the business or transaction; or
                 2. Intended to incur, or believed or reasonably should have believed that
                 he or she would incur, debts beyond his or her ability to pay as they became
                 due.

See § 726.105(1)(b), Fla. Stat.

         75.     The Debtor made the Putnam County Property Transfer to Senorina within four (4)

years of the Petition Date.

         76.     The Debtor received less than reasonably equivalent value from Senorina in

exchange for the Putnam County Property Transfer.

         77.     As of the date of the Putnam County Property Transfer, the Debtor was insolvent,

or the Debtor became insolvent as a result of the Putnam County Property Transfer.


                                                   12
55148438;1
                Case 3:20-ap-00131-JAF        Doc 1     Filed 10/26/20     Page 13 of 20




          78.     As of the date of the Putnam County Property Transfer, the Debtor was engaged in

a business or a transaction, or were about to engage in a business or a transaction, for which the

remaining assets of the Debtor were unreasonably small in relation to the business or transaction.

          79.     As of the date of the Putnam County Property Transfer, the Debtor intended to

incur, or believed or should have believed that he would incur, debts beyond his ability to pay as

they became due.

          80.     As of the date of the Putnam County Property Transfer, a creditor of the Debtor

existed that could have avoided the Putnam County Property Transfer.

          81.     As of the Petition Date, a creditor of the Debtor existed that could have avoided the

Putnam County Property Transfer.

          82.     Avoidance of the Putnam County Property Transfer and any other transfer made by

the Debtor to Senorina within four (4) years of the Petition Date will benefit the Debtor's estate.

          WHEREFORE, Plaintiff, Robert Altman, as Chapter 7 Trustee, respectfully requests the

Court enter a Final Judgment in favor of the Trustee and against the Defendant, Senorina Lugo, (i)

avoiding the Putnam County Property Transfer pursuant to Section 726.105(1)(b), Florida Statutes,

and (ii), granting such other and further relief as the Court deems just and proper.

                                  COUNT X
       ACTION TO RECOVER PROPERTY TRANSFERRED OR VALUE OF
   SUCH PROPERTY – 11 U.S.C. § 550 AND/OR FLA. STAT. §§ 726.108 AND 726.109

          83.     The allegations contained in Paragraphs 1 through 24 are realleged and

incorporated by reference herein.

          84.     The Putnam County Property Transfer to Senorina and any other transfer made by

the Debtor to Senorina within four (4) years of the Petition Date should be avoided as alleged

herein.



                                                   13
55148438;1
               Case 3:20-ap-00131-JAF        Doc 1     Filed 10/26/20     Page 14 of 20




         85.     The Trustee may recover the value of such property from Senorina under § 550 of

the Bankruptcy Code and Fla. Stat. §§ 726.108 and 726.109.

         WHEREFORE, Plaintiff, Robert Altman, as Chapter 7 Trustee, respectfully requests the

Court enter a Final Judgment in favor of the Trustee and against the Defendant, Senorina Lugo, (i)

avoiding the Putnam County Property Transfer and any other transfer made by the Debtor to

Senorina within four (4) years of the Petition Date; (ii) allowing the Trustee to recover the value

of the property transferred; and (iii) granting such other and further relief as the Court deems just

and proper.

                                   COUNT XI
                 ACTION TO AVOID ACTUAL FRAUDULENT TRANSFERS
                         PURSUANT TO 11 U.S.C. § 548(a)(1)(A)

         86.     The allegations contained in Paragraphs 1 through 24 are realleged and

incorporated by reference herein.

         87.     11 U.S.C. § 548(a)(1)(A) provides:

                 (a) (1) The trustee may avoid any transfer (including any transfer to or for
                 the benefit of an insider under an employment contract) of an interest of the
                 debtor in property, or any obligation (including any obligation to or for the
                 benefit of an insider under an employment contract) incurred by the debtor,
                 that was made or incurred on or within 2 years before the date of the filing
                 of the petition, if the debtor voluntarily or involuntarily—

                  (A) made such transfer or incurred such obligation with actual intent to
                 hinder, delay, or defraud any entity to which the debtor was or became, on
                 or after the date that such transfer was made or such obligation was incurred,
                 indebted … [.]

See 11 U.S.C. § 548(a)(1)(A).

         88.     The Debtor made the Truck Transfer within two (2) years of the Petition Date.

         89.     The Truck Transfer was made with the actual intent to hinder, delay or defraud

present and future creditors.



                                                  14
55148438;1
               Case 3:20-ap-00131-JAF        Doc 1     Filed 10/26/20     Page 15 of 20




         90.     Avoidance of the Truck Transfer will benefit the Debtor's estate.

         WHEREFORE, Plaintiff, Robert Altman, as Chapter 7 Trustee, respectfully requests the

Court enter a Final Judgment in favor of the Trustee and against the Defendant, Adan Lugo, (i)

avoiding the Truck Transfer pursuant to Section 548(a)(1)(A) of the Bankruptcy Code, and (ii)

granting such other and further legal and equitable relief as the Court deems just and proper.

                                  COUNT XII
             ACTION TO AVOID CONSTRUCTIVE FRAUDULENT TRANSFERS
                        PURSUANT TO 11 U.S.C. § 548(a)(1)(B)

         91.     The allegations contained in Paragraphs 1 through 24 are realleged and

incorporated by reference herein.

         92.       11 U.S.C. § 548(a)(1)(B) provides:

                 (a) (1) The trustee may avoid any transfer (including any transfer to or for
                 the benefit of an insider under an employment contract) of an interest of the
                 debtor in property, or any obligation (including any obligation to or for the
                 benefit of an insider under an employment contract) incurred by the debtor,
                 that was made or incurred on or within 2 years before the date of the filing
                 of the petition, if the debtor voluntarily or involuntarily—

                  (B)

                  (i) received less than a reasonably equivalent value in exchange for such
                 transfer or obligation; and

                  (ii)

                  (I) was insolvent on the date that such transfer was made or such obligation
                 was incurred, or became insolvent as a result of such transfer or obligation;
                  (II) was engaged in business or a transaction, or was about to engage in
                 business or a transaction, for which any property remaining with the debtor
                 was an unreasonably small capital;
                  (III) intended to incur, or believed that the debtor would incur, debts that
                 would be beyond the debtor’s ability to pay as such debts matured; or
                  (IV) made such transfer to or for the benefit of an insider, or incurred such
                 obligation to or for the benefit of an insider, under an employment contract
                 and not in the ordinary course of business.

See 11 U.S.C. § 548(a)(1)(B).


                                                  15
55148438;1
               Case 3:20-ap-00131-JAF        Doc 1     Filed 10/26/20     Page 16 of 20




         93.     The Debtor made the Truck Transfer to Adan within two (2) years of the Petition

Date.

         94.     The Debtor received less than reasonably equivalent value from Adan in exchange

for the Truck Transfer.

         95.     As of the date of the Truck Transfer, the Debtor was insolvent, or the Debtor

became insolvent as a result of the Truck Transfer.

         96.     As of the date of the Truck Transfer, the Debtor was engaged in a business or a

transaction, or was about to engage in a business or transaction, for which any property remaining

with the Debtor was an unreasonably small capital.

         97.     As of the date of the Truck Transfer, the Debtor intended to incur, or believed that

the Debtor would incur, debts that would be beyond the Debtor's ability to pay as such debts

matured.

         98.     As of the date of the Truck Transfer, a creditor of the Debtor existed that could have

avoided the Truck Transfer.

         99.     As of the Petition Date, a creditor of the Debtor existed that could have avoided the

Truck Transfer.

         100.    Avoidance of the Truck Transfer and any other transfer made by the Debtor to Adan

within two (2) years of the Petition Date will benefit the Debtor's estate.

         WHEREFORE, Plaintiff, Robert Altman, as Chapter 7 Trustee, respectfully requests the

Court enter a Final Judgment in favor of the Trustee and against the Defendant, Adan Lugo, (i)

avoiding the Truck Transfer and any other transfer made by the Debtor to the Defendant within

two (2) years of the Petition Date pursuant to Section 548(a)(1)(B) of the Bankruptcy Code, and

(ii) granting such other and further legal and equitable relief as the Court deems just and proper.



                                                  16
55148438;1
             Case 3:20-ap-00131-JAF          Doc 1      Filed 10/26/20     Page 17 of 20




                                     COUNT XIII
                 ACTION TO AVOID ACTUAL FRAUDULENT TRANSFER
                PURSUANT TO 11 U.S.C. § 544 AND FLA. STAT. § 726.105(1)(a)

         101.    The allegations contained in Paragraphs 1 through 24 are realleged and

incorporated by reference herein.

         102.    Section 726.105(1)(a), Fla. Stat., provides:

                 (1) A transfer made or obligation incurred by a debtor is fraudulent as to
                 a creditor, whether the creditor’s claim arose before or after the transfer was
                 made or the obligation was incurred, if the debtor made the transfer or
                 incurred the obligation:

                 (a) With actual intent to hinder, delay, or defraud any creditor of the
                 debtor …[.]

See § 726.105(1)(a), Fla. Stat.

         103.    The Debtor made the Truck Transfer to Adan within four (4) years of the Petition

Date.

         104.    The Debtor made the Truck Transfer with the actual intent to hinder, delay or

defraud present and future creditors.

         105.    Avoidance of the Truck Transfer and any other transfer made by the Debtor to Adan

within four (4) years of the Petition Date will benefit the Debtor's estate.

         WHEREFORE, Plaintiff, Robert Altman, as Chapter 7 Trustee, respectfully requests the

Court enter a Final Judgment in favor of the Trustee and against the Defendant, Adan Lugo, (i)

avoiding the Truck Transfer and any other transfer made by the Debtor to Adan within four (4)

years of the Petition Date, pursuant to Section 726.105(1)(a), Florida Statutes, and (ii), granting

such other and further relief as the Court deems just and proper.




                                                   17
55148438;1
             Case 3:20-ap-00131-JAF         Doc 1      Filed 10/26/20     Page 18 of 20




                                COUNT XIV
          ACTION TO AVOID CONSTRUCTIVE FRAUDULENT TRANSFER OF
        PROPERTY PURSUANT TO 11 U.S.C. § 544 AND FLA. STAT. § 726.105(1)(b)

         106.   The allegations contained in Paragraphs 1 through 24 are realleged and

incorporated by reference herein.

         107.   Section 726.105(1)(b) provides:

                (1) A transfer made or obligation incurred by a debtor is fraudulent as to
                a creditor, whether the creditor’s claim arose before or after the transfer was
                made or the obligation was incurred, if the debtor made the transfer or
                incurred the obligation:
                (b) Without receiving a reasonably equivalent value in exchange for the
                transfer or obligation, and the debtor:
                1. Was engaged or was about to engage in a business or a transaction for
                which the remaining assets of the debtor were unreasonably small in relation
                to the business or transaction; or
                2. Intended to incur, or believed or reasonably should have believed that
                he or she would incur, debts beyond his or her ability to pay as they became
                due.

See § 726.105(1)(b), Fla. Stat.

         108.   The Debtor made the Truck Transfer to Adan within four (4) years of the Petition

Date.

         109.   The Debtor received less than reasonably equivalent value from Adan in exchange

for the Truck Transfer.

         110.   As of the date of the Truck Transfer, the Debtor was insolvent, or the Debtor

became insolvent as a result of the Truck Transfer.

         111.   As of the date of the Truck Transfer, the Debtor was engaged in a business or a

transaction, or were about to engage in a business or a transaction, for which the remaining assets

of the Debtor were unreasonably small in relation to the business or transaction.

         112.   As of the date of the Truck Transfer, the Debtor intended to incur, or believed or

should have believed that he would incur, debts beyond his ability to pay as they became due.


                                                  18
55148438;1
             Case 3:20-ap-00131-JAF         Doc 1      Filed 10/26/20     Page 19 of 20




         113.   As of the date of the Truck Transfer, a creditor of the Debtor existed that could have

avoided the Truck Transfer.

         114.   As of the Petition Date, a creditor of the Debtor existed that could have avoided the

Truck Transfer.

         115.   Avoidance of the Truck Transfer and any other transfer made by the Debtor to Adan

within four (4) years of the Petition Date will benefit the Debtor's estate.

         WHEREFORE, Plaintiff, Robert Altman, as Chapter 7 Trustee, respectfully requests the

Court enter a Final Judgment in favor of the Trustee and against the Defendant, Adan Lugo, (i)

avoiding the Truck Transfer pursuant to Section 726.105(1)(b), Florida Statutes, and (ii), granting

such other and further relief as the Court deems just and proper.

                                 COUNT XV
       ACTION TO RECOVER PROPERTY TRANSFERRED OR VALUE OF
   SUCH PROPERTY – 11 U.S.C. § 550 AND/OR FLA. STAT. §§ 726.108 AND 726.109

         116.   The allegations contained in Paragraphs 1 through 24 are realleged and

incorporated by reference herein.

         117.   The Truck Transfer to Adan and any other transfer made by the Debtor to Adan

within four (4) years of the Petition Date should be avoided as alleged herein.

         118.   The Trustee may recover the value of such property from Adan under § 550 of the

Bankruptcy Code and Fla. Stat. §§ 726.108 and 726.109.

         WHEREFORE, Plaintiff, Robert Altman, as Chapter 7 Trustee, respectfully requests the

Court enter a Final Judgment in favor of the Trustee and against the Defendant, Adan Lugo, (i)

avoiding the Truck Transfer and any other transfer made by the Debtor to Adan within four (4)

years of the Petition Date; (ii) allowing the Trustee to recover the value of the property transferred;

and (iii) granting such other and further relief as the Court deems just and proper.



                                                  19
55148438;1
             Case 3:20-ap-00131-JAF   Doc 1   Filed 10/26/20   Page 20 of 20




Dated: October 26, 2020                AKERMAN LLP

                                       By: /s/ Jacob A. Brown
                                          Jacob A. Brown
                                          Florida Bar No.: 0170038
                                          Email: jacob.brown@akerman.com
                                          Katherine C. Fackler
                                          Florida Bar No.: 0068549
                                          Email: katherine.fackler@akerman.com
                                          50 North Laura Street, Suite 3100
                                          Jacksonville, FL 32202
                                          Telephone: (904) 798-3700
                                          Facsimile: (904) 798-3730

                                       Attorneys for Plaintiff, Robert Altman, Chapter 7
                                       Trustee




                                         20
55148438;1
